I find myself unable to concur in the above opinion.
As stated in the opinion, all of the evidence offered in support of the issue of homestead came from appellant. As I construe the testimony, appellant did not testify that he fenced and cultivated this land in furtherance of his intention to make these lots his homestead. The evidence on this point is as follows:
"Q. * * * And you say you bought it for a home. What did you do after you bought it? ("It" referring to the lots in question.) A. I went and fenced it up and planted something in there, and then I rented it to a negro woman, and after a while I rented it to another negro, which he didn't pay me the rent, and then I haven't done anything more.
"Q. The first two years you planted (to the interpreter). Didn't he say the first two years he planted, one year corn and one year cane? A. Yes, sir, the first two years I planted — one year corn, and the next year cane. * * *
"Q. What kind of fence did you put around it? A. I used some mesquite posts and barb wire fence, and now the fence is down and I haven't been able to replace it. * * *
"The Court (to the interpreter): What did he say?
"Interpreter: He said there was a fence on two sides, and they had a trail through there, and when he bought it he had to fence the other two sides to plant some corn.
"The Court: Fenced it up so he could plant corn?
"Interpreter: Yes Sir."
The above is all of the material testimony showing anything done to the land itself that might be construed as evidencing appellant's intention to occupy the same as a homestead.
The evidence is clear that appellant bought and paid for the land, that he intended to make it his home, but mere intention alone is insufficient, the intention must be evidenced by some unmistakable acts showing an intention to carry out the design. 22 Tex.Jur. p. 58, § 35. It occurs to me that placing a barbed wire fence around lots and planting corn one year and cane another year are not unmistakable acts showing a design to make such lots a homestead.
This land was purchased in 1922, the trial was in 1933, and the above acts are all of the improvements or uses of these lots claimed by appellant which could in any way evidence his intention to carry out his desire to occupy these premises as his home.
Certainly such evidence is not conclusive, and, placed in the most favorable light, could only raise the issue of homestead vel non, which the Judge below as the trier of facts *Page 174 
was called upon to weigh and consider, and his conclusions drawn therefrom are binding on this court.
There is another reason why the judgment of the trial court should not, in my opinion, be disturbed by this court: All of the testimony comes from appellant himself, who is an interested party; therefore it became the trial judge's duty to pass upon his credibility and the weight to be given to his testimony, and under such circumstances an issue of fact is raised which must be passed upon alone by the trier of facts in the court below. There are a number of recent decisions to this effect: Himes v. Himes (Tex.Civ.App.) 55 S.W.2d 181, 186; Stone v. City of Wylie (Tex.Com.App.) 34 S.W.2d 842, 845; Krueger v. Bankers Lloyds (Tex.Civ.App.) 45 S.W.2d 363; Wade v. Bank (Tex.Civ.App.) 263 S.W. 654.
In the Stone Case the court said: "But, if it be conceded that the pleadings are sufficient in this respect, there is no evidence raising such an issue except that given by defendant in error. He being an interested party, his testimony, though not controverted, could do no more than raise the issue for the determination of the jury."
In the Himes Case the court said: "Moreover, the only testimony in the record offered in support of defendant's plea of homestead is that of defendant himself and wife, and both are evidently highly interested witnesses. It has been held frequently that the testimony of interested witnesses, even though uncontradicted, only raises an issue of fact for the jury."
For the reasons above set out I respectfully dissent.